EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Shanley on 5/23/2022.
The application has been amended as follows: 

CLAIMS

1-12. (Cancelled)

13. (Previously Provided)

14-17. (Cancelled)

18. (Previously Provided)

19. (Currently Amended)	A collision avoidance assisting apparatus according to claim 13, wherein said control unit estimates, as a collision time, a time elapsing until said vehicle is predicted to collide with said detected obstacle when said vehicle and said detected obstacle are projected to follow given trajectories, and 
determines that said vehicle is predicted to collide with said detected obstacle when said estimated collision time is shorter than a predetermined time threshold.

20. (Currently Amended)	A collision avoidance assisting apparatus according to claim 13, wherein said control unit estimates, as a collision time, a time elapsing until said vehicle is predicted to collide with said detected obstacle when said vehicle and said detected obstacle are projected to follow given trajectories, and 
determines that said vehicle is predicted to collide with said detected obstacle when said estimated collision time is shorter than a predetermined time threshold.

21-24. (Previously Provided)

25. (Currently Amended)	A collision avoidance assisting apparatus according to claim 13, wherein said control unit controls said steering apparatus so as to cause said vehicle to travel along a detouring travel path when said control unit executes said automatic steering process.

26. (Currently Amended)	A collision avoidance assisting apparatus according to claim 13, wherein said control unit controls said steering apparatus so as to cause said vehicle to travel along a detouring travel path when said control unit executes said automatic steering process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES J HAN/Primary Examiner, Art Unit 3662